Name: Commission Directive 84/8/EEC of 14 December 1983 adapting to technical progress Council Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers
 Type: Directive
 Subject Matter: organisation of transport;  land transport
 Date Published: 1984-01-12

 Avis juridique important|31984L0008Commission Directive 84/8/EEC of 14 December 1983 adapting to technical progress Council Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers Official Journal L 009 , 12/01/1984 P. 0024 - 0029 Spanish special edition: Chapter 13 Volume 15 P. 0248 Portuguese special edition Chapter 13 Volume 15 P. 0248 *****COMMISSION DIRECTIVE of 14 December 1983 adapting to technical progress Council Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (84/8/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Directive 80/1267/EEC (2) and by the Act of Accession of Greece, and in particular Article 11 thereof, Having regard to Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (3), as last amended by Directive 83/276/EEC (4), and in particular Article 4 thereof, Whereas, in the light of experience gained and in view of technical progress, it is now possible not only to supplement certain requirements and bring them more into line with actual test conditions, but also to render them more stringent with a view to increasing the safety of both the occupants of the vehicles and other road users; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of Directives on the Removal of Technical Barriers to Trade in the Motor Vehicles Sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 76/756/EEC is hereby amended as set out in the Annex to this Directive. Article 2 1. With effect from 1 October 1984, no Member State may, on grounds relating to the installation of the lighting and light-signalling devices, whether mandatory or optional, listed in items 1.5.7 to 1.5.20 of Annex I to Directive 76/756/EEC: - refuse, in respect of a type of vehicle, to grant EEC type-approval, to issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC, or to grant national type-approval, or - prohibit the entry into service of vehicles, if the installation of the said lighting and light-signalling devices on this type of vehicle or on these vehicles complies with the provisions of this Directive. 2. With effect from 1 April 1985, Member States: - shall no longer issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of vehicle in which the installation of the said lighting and light-signalling devices does not comply with the provisions of this Directive, - may refuse to grant national type-approval in respect of a type of vehicle in which the installation of the said lighting and light-signalling devices does not comply with the provisions of this Directive. 3. With effect from 1 October 1987, Member States may prohibit the entry into service of vehicles in which lighting and light-signalling devices does not comply with the provisions of this Directive. Article 3 Member States shall bring into force the provisions necessary in order to comply with this Directive not later than 1 October 1984 and shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 14 December 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 42, 23. 2. 1970, p. 1. (2) OJ No L 375, 31. 12. 1980, p. 34. (3) OJ No L 262, 27. 9. 1976, p. 1. (4) OJ No L 151, 9. 6. 1983, p. 47. ANNEX Amendments to Annex I to Directive 76/756/EEC After item 1.5, the following new item 1.5.0 is hereby added: '1.5.0. Light source with regard to filament lamps "Light source with regard to filament lamps" means the filament itself. (Where a lamp has several filaments, each one shall constitute a light source.)' Item 1.5.2 is hereby replaced by the following: '1.5.2. Independent lamps (1) "Independent lamp" means devices having separate illuminating surfaces, separate light sources and separate lamp bodies.' Item 1.5.3 is hereby replaced by the following: '1.5.3. Grouped lamps (1) "Grouped lamps" means devices having illuminating surfaces and a separate light source, but a common lamp body.' Item 1.5.4 is hereby replaced by the following: '1.5.4. Combined lamps (1) "Combined lamps" means devices having separate illuminating surfaces, but a common light source and a common lamp body.' Item 1.5.5 is hereby replaced by the following: '1.5.5. Mutually incorporated lamps (1) "Mutually incorporated lamps" means devices having separate light sources or a single light source operating under different conditions (e.g. optical, mechanical or electrical differences), totally or partially common illuminating surfaces and a common lamp body.' The following footnote (1) is hereby added: '(1) In the case of lighting devices for the rear number plate and the direction indicators (category 5), replace by "light-emitting surface" in the absence of an illuminating surface.' Item 1.6.5 is hereby replaced by the following: '1.6.5. Light-emitting surface "Light-emitting surface" means all or part of the exterior surface of the translucent material which helps to confer on the light its particular photometric and colorimetric properties. When only part of the exterior surface emits light, the light-emitting surface shall, in case of doubt, be specified by the competent authority after consultation with the vehicle and/or component manufacturer.' The wording of items 1.16 and 1.17 is aligned in all the languages, except English, on the English version. Accordingly: The French version shall read as follows: '1.16. TÃ ©moin de fonctionnement Par tÃ ©moin de fonctionnement, on entend un tÃ ©moin optique ou acoustique indiquant si un dispositif, mis en action, fonctionne correctement ou non. 1.17. TÃ ©moin d'enclenchement Par tÃ ©moin d'enclenchement, on entend un tÃ ©moin optique indiquant qu'un dispositif a Ã ©tÃ © mis en action sans indiquer s'il fonctionne correctement ou non.' The German version shall read as follows: '1.16. Funktionskontrolle ist eine optische oder akustische Kontrolleinrichtung, die anzeigt, ob eine eingeschaltete Einrichtung einwandfrei arbeitet. 1.17. Einschaltkontrolle ist eine optische Einrichtung, die anzeigt, dass eine Einrichtung in Betrieb ist, gleichviel, ob sie einwandfrei funktioniert oder nicht.' The Italian version shall read as follows: '1.16. Spia di funzionamento Per spia di funzionamento si intende una spia ottica o acustica che indica se un dispositivo messo in azione funziona correttamente o no. 1.17. Spia di innesto Per spia di innesto si intende una spia ottica che indica che Ã ¨ stato messo in azione un dispositivo, senza indicare se questo funziona correttamente o no.' The Dutch version shall read as follows: '1.16. Functionele verklikker Onder functionele verklikker wordt een verklikkerlicht of akoestisch verklikkersignaal verstaan dat aangeeft of een inrichting die in werking is gesteld, al dan niet correct functioneert. 1.17. Inschakelverklikker Onder inschakelverklikker wordt een verklikkerlicht verstaan dat aangeeft dat een inrichting is ingeschakeld, doch niet of deze al dan niet correct functioneert.' The Danish version shall read as follows: '1.16. Funktionskontrol Ved funktionskontrol forstaas kontrollampe eller lydsignal, der angiver om en anordning, der tilsluttes, fungerer korrekt eller ikke. 1.17. Tilslutningskontrol Ved tilslutningskontrol forstaas kontrollampe, der angiver, at en anordning er tilsluttet, men ikke viser, om den fungerer korrekt eller ikke.' The Greek version shall read as follows: '1.16. EndeiktikÃ ³ leitoyrgÃ ­as Os endeiktikÃ ³ leitoyrgÃ ­as noeÃ ­tai Ã ©na optikÃ ³ Ã ­ akoystikÃ ³ endeiktikÃ ³ poy deÃ ­chnei an mia diÃ ¡taxi poy tÃ ©thike se leitoyrgÃ ­a leitoyrgeÃ ­ orthÃ ¡ Ã ­ Ã ³chi. 1.17. EndeiktikÃ ³ enÃ ¡rxeos leitoyrgÃ ­as Os endeiktikÃ ³ enÃ ¡rxeos leitoyrgÃ ­as noeÃ ­tai Ã ©na optikÃ ³ endeiktikÃ ³ poy deÃ ­chnei Ã ³ti mia diÃ ¡taxi Ã ©chei tetheÃ ­ se leitoyrgÃ ­ chorÃ ­s na deÃ ­chnei an leitoyrgeÃ ­ orthÃ ¡ Ã ­ Ã ³chi.' Item 3.10 is hereby replaced by the following: '3.10. No red light which could give rise to confusion shall be emitted from a lamp as defined in 1.5 in a forward direction, and no white light which could give rise to confusion, other than from the reversing lamp, shall be emitted from a lamp as defined in 1.5 in a rearward direction. No account shall be taken of lighting devices fitted in the interior of the vehicle. This requirement is considered to have been met if:' Item 4.3.10 is hereby replaced by the following: '4.3.10. Electrical connections It must be possible to switch the front fog lamps on and off independently of the main-beam headlamps, the dipped-beam headlamps or any combination of main and dipped-beam headlamps.' Item 4.5.4.2 is hereby replaced by following: '4.5.4.2. Height above the ground 4.5.4.2.1. The height of the light-emitting surface of the side direction-indicator lamps (category 5) must not be less than 500 millimetres measured from the lowest point or more than 1 500 millimetres measured from the highest point. 4.5.4.2.2. The height of the direction-indicator lamps in categories 1 and 2, measured in accordance with the provisions of item 3.8, must not be less than 350 millimetres or more than 1 500 millimetres. 4.5.4.2.3. If the structure of the vehicle makes it impossible to keep to these maximum figures, measured in the manner indicated above, these limits can be raised to 2 300 millimetres for side direction-indicator lamps in category 5 and to 2 100 millimetres for those in categories 1 and 2.' Item 4.5.4.3 is hereby replaced by the following: '4.5.4.3. Length The distance between the light-emitting surface of the side direction-indicator lamp (category 5) and the transverse plane which marks the forward boundary of the vehicle's overall length, shall not exceed 1 800 millimetres. If the structure of the vehicle makes it impossible to comply with the minimum angles of visibility, this distance may be increased to 2 500 millimetres.' After item 4.9.4.3 the following new item 4.9.4.4 is added: '4.9.4.4. Where the front position (side) lamp and another lamp are mutually incorporated, the illuminating surface of the other lamp must be used to verify compliance with the positioning requirements (items 4.9.4.1 to 4.9.4.3).' Item 4.9.5 is hereby replaced by the following: '4.9.5. Geometric visibility Horizontal angle: 45 ° inwards and 80 ° outwards. Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of lamps less than 750 millimetres above the ground.' Item 4.10.5 is hereby replaced by the following: '4.10.5. Geometric visibility Horizontal angle: 45 ° inwards and 80 ° outwards. Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of lamps less than 750 millimetres above the ground.' Item 4.13.1 is hereby replaced by the following: '4.13.1. Presence Mandatory on vehicles exceeding 2,10 metres in width. Optional on vehicles between 1,80 and 2,10 metres wide. The rear end-outline marker lamp is optional on cabs.' Item 4.13.4.1 is hereby replaced by the following: '4.13.4.1. Width Front and rear: as close as possible to the extreme outer edge of the vehicle. This condition is deemed to have been met when the point on the illuminating surface which is farthest from the vehicle's median longitudinal plane is not more than 400 millimetres from the extreme outer edge of the vehicle.' Item 4.13.4.2 is hereby replaced by the following: '4.13.4.2. Height 1.2 // Front: // Motor vehicles: the horizontal plane tangential to the upper edge of the illuminating surface of the device must not be lower than the horizontal plane tangential to the upper edge of the transparent zone of the windscreen. // // Trailers and semi-trailers: at the maximum height compatible with the requirements relating to the width, design and operational requirements of the vehicle and to the symmetry of the lamps. // Rear: // at the maximum height compatible with the requirements relating to the width, design and operational requirements of the vehicle and to the symmetry of the lamps.' Item 4.14.1 is hereby replaced by the following: '4.14.1. Presence Mandatory on motor vehicles. Optional on trailers, provided that they are grouped together with the other rear light-signalling devices.' Item 4.16.1 is hereby replaced by the following: '4.16.1. Presence Mandatory on trailers. Optional on motor vehicles.' Appendix 7 is amended as follows: Item 1.5 is hereby replaced by the following: '1.5. Only the following symbols may be used to identify the controls: Symbols employing five lines instead of four may also be used.' The examples shown in item 2 shall be redesigned as follows: Example 1: Example 2: Example 3: